MEMORANDUM **
Donald Tinsley, a California state prisoner, appeals pro se the district court’s summary judgment for defendant Sanuy in Tinsley’s 42 U.S.C. § 1983 action alleging prison officials violated his Eighth Amendment rights by failing to prevent another inmate from attacking him in the shower. We have jurisdiction pursuant to 28 U.S ,C. § 1291. We review a grant of summary judgment de novo, Jesinger v. Nevada Fed. Credit Union, 24 F.3d 1127, 1130 (9th Cir.1994), and we affirm.
Summary judgment in favor of Sanuy was proper because Tinsley did not present sufficient evidence to create a genuine issue of material fact regarding whether Sanuy was deliberately indifferent to a substantial risk to Tinsley’s health or safety. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
The district court did not abuse its discretion by denying Tinsley’s motion for appointment of counsel because Tinsley failed to show exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
The district court did not abuse its discretion by denying Tinsley’s motions to stay the proceedings pending further discovery because Tinsley failed to show how *613additional discovery would have precluded summary judgment. See Chance v. Pac-Tel Teletrac Inc., 242 F.3d 1151, 1161 n. 6 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.